Order entered June 8, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01479-CV

                         IN THE INTEREST OF J.R.W., A CHILD

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 469-56410-2010

                                          ORDER
       We GRANT appellee’s opposed June 6, 2016 third motion to extend time to file

appellee’s brief and ORDER the brief filed no later than June 9, 2016. The Clerk of the Court is

DIRECTED to set this case at issue June 10, 2016.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE